ORDER
PER CURIAM:
Following a bench trial, Dustin Tietge was convicted in the Circuit Court of Pet-tis County of possession of a controlled substance with intent to deliver, distribute, and sell, in violation of § 195.211, RSMo and of second-degree drug trafficking in violation of § 195.223, RSMo. Tietge appeals, contending that the methamphetamine discovered on his person during a traffic stop should have been suppressed as evidence, because it was discovered during an unlawful search. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting for the reasons for this order has been provided to the parties. Rule 30.25(b).